United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 20-1883
                       ___________________________

                                  Cuong Phu Le

                            lllllllllllllllllllllPetitioner

                                          v.

          Jeffrey A. Rosen, Acting Attorney General of United States1

                           lllllllllllllllllllllRespondent
                                    ____________

                     Petition for Review of an Order of the
                         Board of Immigration Appeals
                                  ____________

                          Submitted: January 13, 2021
                           Filed: January 19, 2021
                                [Unpublished]
                                ____________

Before LOKEN, BENTON, and ERICKSON, Circuit Judges.
                           ____________

PER CURIAM.




      1
      Jeffrey A. Rosen has been appointed to serve as Acting Attorney General of
the United States, and is substituted as respondent pursuant to Federal Rule of
Appellate Procedure 43(c).
       Cuong Phu Le, a native and citizen of Vietnam, filed a motion to reopen his
removal proceedings to allow him to seek adjustment of status, based on his marriage
to a United States citizen soon after an immigration judge entered a pre-conclusion
voluntary departure order. The immigration judge denied the motion, and the Board
of Immigration Appeals summarily affirmed. After careful review, we conclude that
the agency acted within its discretion in denying the motion to reopen. See Sharif v.
Barr, 965 F.3d 612, 618 (8th Cir. 2020) (standard of review); Miah v. Mukasey, 519
F.3d 784, 789-90 (8th Cir. 2008); Fongwo v. Gonzales, 430 F.3d 944, 947 n.2 (8th
Cir. 2005). Accordingly, we deny the petition for review.
                        ______________________________




                                         -2-